DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31, 33-38, 40-43, 45-50, 52-54  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP_A (3GPP TSG RAN WG1 Meeting, R1-1811513, "Resource allocation and scheduling of IAB networks", October 2018) in view of 3GPP_B (3GPP TSG RAN WG1 Meeting, R1-1810770, "PHY layer enhancements for NR IAB", October 2018) further in view of 3GPP_C (3GPP TSG RAN WG1 Meeting, R1-1810387, "Enhancements to support NR backhaul link", October 2018) still further in view of CUDAK et al (US 2019/0357117)
Regarding claim 31, 43, 3GPP_A (R1-1811513) discloses parent node in an integrated access and backhaul (IAB) network configured to: 
receive, at least part of a resource pattern of a child IAB node of the parent node, the resource pattern indicating one or more configurations of one or more resources of the child IAB node to be used for communication by the child IAB node with one or more other wireless nodes (3GPP_A: Pages 7-8, IAB node-N1 (equivalent to the claimed parent IAB node) granted (receive) a configuration pattern (equivalent to the claimed resource pattern) and this configuration pattern has a configuration pattern for the child nodes of the IAB node-N1; this configuration pattern is sent to the child IAB nodes-N2), 
the one or more resources including one or more of a soft resource, a hard resource, or an unavailable resource (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources)), the soft resource being in one of a schedulable state or a non-schedulable state (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources); these flexible resources are schedulable), the soft resource being in the schedulable state after an availability indication is explicitly or implicitly provided to the child IAB node by the parent node (3GPP_A: Page 2, the indication of resources which can be flexibly and dynamically be used for different links is sent by the parent node with the configuration information either explicitly or implicitly; Page 8, configuration is sent by the parent IAB node to the child IAB node), and  
communicate with the child IAB node based on the at least part of the resource pattern (3GPP_A: Page 8, the communication, in the DL and UL access links (Uu) with a child IAB node, is performed based on the configuration patterns received by the parent IAB node).
3GPP_A remains silent regarding receiving is from central unit using an F1 application protocol (F1-AP) interface.
However, 3GPP_B (R1-1810770) discloses receiving is from central unit using an F1 application protocol (F1-AP) interface (3GPP_B: Page 2, Page 6-7, the F1 signaling message is used by the CU (central unit)  to send configuration information to the parent IAB node; the F1 message is according to the F1-AP protocol).
A person of ordinary skill in the art working with the invention of 3GPP_A would have been motivated to use the teachings of 3GPP_B as it provides a way to use a newer signaling protocol according to 3GPP specifications making the invention more compatible with future inventions following 3GPP standards. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP_A with teachings of 3GPP_B in order to increase future compatibility of the invention.
3GPP_A modified by 3GPP_B remains silent regarding the hard resource being available for the child IAB node.
However, 3GPP_C (R1-1810387) discloses the hard resource being available for the child IAB node (3GPP_C: Page 4: the resource is fully fixed and is used by a IAB node for its backhaul connection with its parent IAB node).
A person of ordinary skill in the art working with the invention of 3GPP_A modified by 3GPP_B would have been motivated to use the teachings of 3GPP_C as it provides a way to fix backhaul resources for critical control and data information only. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP_A modified by 3GPP_B with teachings of 3GPP_C in order to allow reservation of resources for critical and time sensitive communication. 
3GPP_A modified by 3GPP_B modified by 3GPP_C remains silent regarding the node comprising: one or more memories; and one or more processors, coupled to the one or more memories.
However, CUDAK et al (US 2019/0357117) discloses the IAB node comprising: one or more memories; and one or more processors, coupled to the one or more memories (CUDAK: Fig. 1, ¶48, one or more memories couple to one or more processors).
A person of ordinary skill in the art working with the invention of 3GPP_A modified by 3GPP_B modified by 3GPP_C would have been motivated to use the teachings of CUDAK as it provides a well known structure known in art, to implement the functions of and IAB node. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP_A modified by 3GPP_B modified by 3GPP_C with teachings of CUDAK in order to use well known hardware structure to implement the inventive techniques as it allows for a cost effective and readily available hardware for implementation. 


Regarding claim 33, 45, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK discloses parent node of claim 31/43, wherein the one or more resources include the soft resource (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources); these flexible resources are schedulable).

Regarding claim 34, 46, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK discloses parent node of claim 31/43, wherein the one or more resources include the soft resource and the hard resource (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources); these flexible resources are schedulable; 3GPP_C: Page 4, both schedulable and fixed).

Regarding claim 35,  47, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK parent node of claim 31/43, wherein the unavailable resource is non- schedulable by the child node for a child node of the child node (3GPP_C: Page 4: the resource is fully fixed and is used by a IAB node for its backhaul connection with its parent IAB node; that is, it cannot be used for Uu interface (access interface of the child IAB node for communicating with its own child IAB/UE node)).

Regarding claim 36, 48, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK parent node of claim 31/43, wherein the one or more processors, to communicate with the child IAB node, are configured to: transmit the availability indication to the child IAB node for a time resource that is included in the one or more resources (3GPP_A: Page 2, the indication of resources which can be flexibly and dynamically be used for different links is sent by the parent node with the configuration information either explicitly or implicitly; Page 8, configuration is sent by the parent IAB node to the child IAB node).
Regarding claim 37, 49, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK parent node in an integrated access of claim 36/48, wherein the time resource is the soft resource (3GPP_A: Page 2, the indication of resources which can be flexibly and dynamically be used for different links is sent by the parent node with the configuration information either explicitly or implicitly; Page 8, configuration is sent by the parent IAB node to the child IAB node).





Regarding claim 38, 50, 3GPP_A (R1-1811513) discloses integrated access and backhaul (IAB) device, configured to: identify a resource pattern of one or more child IAB nodes of a parent node in an IAB network, the resource pattern indicating one or more configurations of one or more resources of the one or more child IAB nodes to be used for communication by the one or more child IAB nodes with one or more other wireless nodes (3GPP_A: Pages 7-8, IAB node-N1 (equivalent to the claimed parent IAB node) granted (receive) a configuration pattern (equivalent to the claimed resource pattern) and this configuration pattern has a configuration pattern for the child nodes of the IAB node-N1; this configuration pattern is sent to the child IAB nodes-N2), 
the one or more resources including one or more of a soft resource, a hard resource, or an unavailable resource (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources)), the soft resource being in one of a schedulable state or a non-schedulable state (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources); these flexible resources are schedulable), the soft resource being in the schedulable state after an availability indication is explicitly or implicitly provided to a child IAB node of the one or more child IAB nodes (3GPP_A: Page 2, the indication of resources which can be flexibly and dynamically be used for different links is sent by the parent node with the configuration information either explicitly or implicitly; Page 8, configuration is sent by the parent IAB node to the child IAB node); and transmit information indicating at least part of the resource pattern to the parent node (3GPP_A: Pages 7-8, IAB node-N1 (equivalent to the claimed parent IAB node) granted (transmitted to) a configuration pattern (equivalent to the claimed resource pattern) from its donor/parent IAB node).
3GPP_A remains silent regarding the IAB device is central unit using an F1 application protocol (F1-AP) interface to send the configuration pattern.
However, 3GPP_B (R1-1810770) discloses IAB device is central unit using an F1 application protocol (F1-AP) interface to send the configuration pattern. (3GPP_B: Page 2, Page 6-7, the F1 signaling message is used by the CU (central unit)  to send configuration information to the parent IAB node; the F1 message is according to the F1-AP protocol).
A person of ordinary skill in the art working with the invention of 3GPP_A would have been motivated to use the teachings of 3GPP_B as it provides a way to use a newer signaling protocol according to 3GPP specifications making the invention more compatible with future inventions following 3GPP standards. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP_A with teachings of 3GPP_B in order to increase future compatibility of the invention.
3GPP_A modified by 3GPP_B remains silent regarding the hard resource being available for the child IAB node.
However, 3GPP_C (R1-1810387) discloses the hard resource being available for the child IAB node (3GPP_C: Page 4: the resource is fully fixed and is used by a IAB node for its backhaul connection with its parent IAB node).
A person of ordinary skill in the art working with the invention of 3GPP_A modified by 3GPP_B would have been motivated to use the teachings of 3GPP_C as it provides a way to fix backhaul resources for critical control and data information only. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP_A modified by 3GPP_B with teachings of 3GPP_C in order to allow reservation of resources for critical and time sensitive communication. 
3GPP_A modified by 3GPP_B modified by 3GPP_C remains silent regarding the node comprising: one or more memories; and one or more processors, coupled to the one or more memories.
However, CUDAK et al (US 2019/0357117) discloses the central/donor IAB node comprising: one or more memories; and one or more processors, coupled to the one or more memories (CUDAK: Fig. 1, ¶48, one or more memories couple to one or more processors).
A person of ordinary skill in the art working with the invention of 3GPP_A modified by 3GPP_B modified by 3GPP_C would have been motivated to use the teachings of CUDAK as it provides a well known structure known in art, to implement the functions of and IAB node. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP_A modified by 3GPP_B modified by 3GPP_C with teachings of CUDAK in order to use well known hardware structure to implement the inventive techniques as it allows for a cost effective and readily available hardware for implementation. 

Regarding claim 40, 52, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK discloses central entity of claim 38/50, wherein the one or more resources include the soft resource (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources); these flexible resources are schedulable).

Regarding claim 41, 53, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK discloses central entity of claim 38/50, wherein the one or more resources include the soft resource and the hard resource (3GPP_A: Page 2, at least one or more resources are flexible resources (soft resources); these flexible resources are schedulable; 3GPP_C: Page 4, both schedulable and fixed).

Regarding claim 42, 54, 3GPP_A modified by 3GPP_B modified by 3GPP_C modified by CUDAK discloses central entity of claim 38/50, wherein the unavailable resource is non- schedulable by the child node for a child node of the child node (3GPP_C: Page 4: the resource is fully fixed and is used by a IAB node for its backhaul connection with its parent IAB node; that is, it cannot be used for Uu interface (access interface of the child IAB node for communicating with its own child IAB/UE node)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11252718. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 31-60, of application claim all that is recited in claim 1-36 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461